Citation Nr: 1622804	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for brain surgery, infections, brain abscesses, and additional disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, a remand is necessary because the AOJ did not comply with the directives issued by the Board in the October 2014 remand.  The Board is obligated by law to ensure that the AOJ complies with remand directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the October 2014 remand directives, the Board ordered the AOJ to:

1) undertake appropriate development to obtain all records related to information and/or counseling [i.e. informed consent] provided to the Veteran or his family regarding the Veteran's three VA brain surgeries at the Charleston VAMC during January 2009, and provide a negative written response if such records are unavailable; 

2) obtain a medical opinion as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in obtaining informed consent for the Veteran's three brain surgeries at Charleston VAMC, or whether the outcome of the treatment and procedures was an event not reasonably foreseeable.  This includes whether the Veteran was properly informed of the possible risks or side effects for each procedure, whether the Veteran's prescribed doses of Morphine would have affected his ability to give informed consent for the second and third surgeries, and whether the outcome(s) of the procedures was an event not reasonably foreseeable; and

3) obtain a medical opinion as to whether the Veteran's additional disability(ies) was/were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at the Dorn VAMC after the Veteran was transferred from Richland Hospital after his fourth and fifth brain surgeries in February 2009, including addressing the contention that the Dorn VAMC did not properly monitor the Veteran, to include the lack of availability of a neurosurgeon or infectious disease physician to oversee the Veteran, or did not properly provide the Veteran with the antibiotics he was prescribed at the private hospital before his transfer.  See January 2010 daughter statement.  

The AOJ failed to obtain the counseling documents, and failed to address whether such documents are available.  Further, although the AOJ afforded the Veteran a June 2015 VA examination and obtained a medical opinion pursuant to remand directives, the June 2015 medical opinion failed to address the items referenced in paragraphs 2 and 3 above.  Therefore, substantial compliance with the remand directives was lacking.

Additionally, the Board finds the June 2010 medical opinion with respect to the Veteran's contention that the Dorn VAMC failed to properly diagnose and treat the cerebrospinal fluid leaking from his right ear when he first sought treatment and for the following five years, is not adequately supported by rationale.  Neither is the opinion with respect to the Veteran's contentions that the surgeons at the Charleston VAMC who performed his brain surgeries lacked the proper skill and training to correctly perform the first brain surgery in January 2009, which then necessitated the following surgeries, and that the surgeons at the Charleston VAMC were negligent in their care of the Veteran, to include when placing a piece of skull on a table during surgery.  The medical opinion is mainly a summary of the facts.  It contains little commentary on the medical principles involved and the standard of care.  Moreover, in a July 2015 statement from the Veteran's daughter, she reported that she spoke with the surgeon at Richland Hospital who said that there were bone chips filling the original surgery site.  Upon remand, this contention should be addressed as well.

Finally, the examiner who rendered the June 2015 medical opinion was a staff internist.  The examiner stated that if further review were required, a neurosurgeon, an ENT specialist and an infectious disease specialist should be requested as that would be tantamount to a peer review.  On remand, a neurosurgeon or ENT specialist who has not previously treated or examined the Veteran should perform the review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain all records related to information and/or counseling (i.e. informed consent) provided to the Veteran or his family regarding the Veteran's three VA brain surgeries at the Charleston VAMC during January 2009.  If such records are unavailable, a negative written response should be provided.  All obtained records should be associated with the evidentiary record.  Full consent documents as noted in a December 29, 2008, Consent Note in VA treatment records, and other similar notes, which state "[t]he full consent document can be accessed through Vista Imaging," are required.

2.  After the above development has been completed, and after all records obtained have been associated with the evidentiary record, obtain medical opinions from a neurosurgeon, an ENT specialist, or other similar specialist, who has not previously treated or examined  the Veteran, on the following:

a) Opine as to whether the Veteran's additional disabilities (large right-sided skull defect, an unsteady gait, diminished senses in the toes, the brain surgeries, infections, brain abscesses, weight loss, chronic fatigue, cognitive dysfunction, emotional dysfunction and disorders including depression and suicidal ideation, dizziness and balance problems which make him a "fall risk," and the necessary use of a wheelchair and/or walker) were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at Dorn VAMC related to the diagnosis and treatment of the leaking of cerebrospinal fluid (CSF) from the Veteran's right ear, including from when the Veteran first sought treatment for leaking fluid until it was finally diagnosed as cerebrospinal fluid.  If there was a delay in diagnosing the CSF leak, was the delay due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?  If there was carelessness, etc., did any of the additional disabilities result from the failure to diagnose the Veteran at an earlier time?

b) Opine as to whether the Veteran's additional disabilities were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in obtaining informed consent for the Veteran's three brain surgeries at Charleston VAMC, or whether the outcome of the treatment and procedures was an event not reasonably foreseeable.  This includes whether the Veteran was properly informed of the possible risks or side effects for each procedure, whether the Veteran's prescribed doses of Morphine would have affected his ability to give informed consent for the second and third surgeries, and whether the outcome(s) of the procedures was an event not reasonably foreseeable.  

c) Opine as to whether the Veteran's additional disabilities were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment at the Dorn VAMC after the Veteran was transferred from Richland Hospital after his fourth and fifth brain surgeries in February 2009.  

The examiner should specifically address the contention that the Dorn VAMC did not properly monitor the Veteran, to include the lack of availability of a neurosurgeon or infectious disease physician to oversee the Veteran, or did not properly provide the Veteran with the antibiotics he was prescribed at the private hospital before his transfer.  See January 2010 daughter statement.

d) Is it at least as likely as not that a piece of the Veteran's skull was placed on a table during surgery?  If so, is such action an act of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part?  If it was an act of carelessness, etc., is it at least as likely as not that the Veteran's brain abscesses and additional disabilities related to the brain abscesses were the result of the action of placing a piece of skull on a table during surgery?  In such case, please identify the additional disabilities that were the result of such action.

e) Opine as to whether it was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part that the CSF continued to leak after each of the surgeries in January 2009.

A rationale for each opinion must be provided and should not simply be a recitation of the treatment history.

3.	After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



